Title: To Thomas Jefferson from George Jefferson, 8 September 1807
From: Jefferson, George
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Richmond 8th. Sepr. 1807
                        
                        Your favor of the 5th having been misplaced at the post office, I did not receive it in time to make enquiry
                            with respect to the value of Mr. Mazzie’s property.—I am perfectly willing to act under the power of attorney which you
                            propose forwarding. 
                  I am Dear Sir Yr. Very humble Servt.
                        
                            Geo. Jefferson
                            
                        
                        
                            Will it not be best for your winters supply of Coal to be forwarded now, whilst vessels are to be
                                procured without difficulty, and on low freight?
                        
                        
                            G. J.
                        
                    